SHIRLEY S. ABRAHAMSON, C.J.
¶ 59. {dissenting). I agree with the unanimous decision of the court of appeals reversing the conviction for the sexual offense and allowing Marinez to get a new trial. I agree with the court of appeals that the circuit court erroneously exercised its discretion in admitting the four-year-old child's videotaped statements describing a separate incident in which Marinez burned her hands. I also agree with the court of appeals that the district attorney's office improperly introduced testimony and arguments about the burning beyond what the circuit court allowed.1
¶ 60. The issue in the present case is whether Marinez got a fair trial when the circuit court admitted the full videotape in which the four-year-old accused Marinez of burning her hands so severely that she was hospitalized.
¶ 61. The majority concludes the hand-burning evidence is "highly probative," yet cannot articulate an answer to the question, probative of what?
¶ 62. The majority confuses the issue by stating the obvious and uncontested proposition that the videotape interview of the child is highly probative regarding the charged crime. Certainly those parts of the videotape in which the child accuses Marinez of the sexual offense charged are highly probative of the charged crime. The question presented, however, is how are the child's six distinct references in the videotape to a seperate hand-burning incident relevant to the sexual assault, beyond showing that Marinez is a bad man and has a propensity for hurting children? The answer is *618that the six references are not relevant to the sexual assault and should have been excised from the videotape.2
¶ 63. The conclusion I draw from the evidence of Marinez's reprehensible act in severely burning a four-year-old's hands (and I think it is the conclusion that all reasonable people would draw) is that Marinez is a bad person who is likely to harm this child again (and perhaps harm any child with whom he has contact). As I see it, evidence of the burning incident obscured the focus of the trial, which was supposed to be on the sexual assault.3 Because of the burning evidence, there was the likelihood that the jury would convict Marinez for the sex offense "merely because he is a person likely to do such acts."4
¶ 64. The burning evidence was character evidence, inadmissible for the purpose of proving Marinez acted in conformity with his character or propensities. The aim of Wis. Stat. § 904.04(2) is to keep evidence from the jury that the defendant is a bad person and so is prone to commit the crime alleged.5 The purpose of § 904.04(2) is to prevent the State from relying on character and propensity evidence, "implying that the jury needn't worry overmuch about the strength of the *619government's evidence."6 The law is designed to ensure that Marinez (and every other person charged with a crime) gets a fair trial in which the State must prove the charged crime beyond a reasonable doubt. The law does not allow Marinez to be convicted of a sexual offense because he is a bad person who has a propensity to hurt this child.7
¶ 65. Wisconsin Stat. § 904.04(2) does, however, allow the State to introduce evidence of other bad acts for certain limited purposes. The majority opinion struggles mightily and at great length to fit the burning evidence into one of the legitimate purposes for introducing other crimes evidence.
¶ 66. The majority opinion offers a litany of legitimate purposes for the burning evidence. See majority op., ¶ 4. But the majority fails in its attempts to legitimize the introduction of the burning evidence.
¶ 67. The majority seems to say that the burning incident is permissible to establish the identity of Marinez as the person who committed the sexual offense. The State abandoned the identity argument before the court of appeals,8 but the State resurrected it on questioning by this court at oral argument. See majority op., ¶ 23 n.16.
¶ 68. The majority opinion resurrects identity as a proper purpose for the burning evidence by adopting a new approach to identity evidence. The majority also seemingly joins identity with "context" and "credibility." The majority's discussions of identity evidence are conflicting and, in my opinion, leave the law surround*620ing the purpose of identity evidence uncertain and confused. Compare majority op., ¶ 12 n.11, ¶ 18 n.13, ¶ 22, ¶ 23 n.16, ¶ 26 n.17.
¶ 69. The majority opinion also allows introduction of the burning evidence as "providing context, including assisting the jury in assessing [the child's] credibility ... and providing a complete story to the jury." See majority op., ¶ 4.
¶ 70. I agree that "context" and "providing a complete story" are permissible purposes for introducing other crimes evidence. Case law and treatises explain that "context" and "completing the story" evidence are a part of the res gestae of the crime.9 The other crime must be integral to the crime charged such that evidence of the other crime is not only helpful in "completing the story" but is necessary to fill in otherwise misleading or confusing gaps related to the charged crime.10
¶ 71. The burning incident in the present case does not fall within these accepted concepts of "context" or "completing the story." The references to the hand-burning incident are not integral to the sexual assault crime. The burning is a separate crime, distinct in time and type; it doesn't fill in misleading or confusing gaps related to the sexual assault crime.
*621¶ 72. The majority, however, has offered a new explanation of "context" and "completing the story." As used by the majority these concepts are unlimited, vague, and render the law's prohibition of character evidence meaningless. "The fact that omitting some evidence would render a story slightly less complete cannot justify circumventing" altogether the rule prohibiting character and propensity evidence.11 "Context" and "completing the story" cannot be interpreted so broadly that these concepts allow the introduction of all propensity and character evidence.
¶ 73. The majority opinion allows prosecutors to expand the boundaries of "context" and "complete the story" beyond the proper boundaries of the rule prohibiting character and propensity evidence.12 Similar expansions have been criticized by federal courts as threatening to override the evidentiary rule making other acts evidence inadmissible.13
¶ 74. The majority opinion goes even one step further in expanding these boundaries by presenting "context" and "completing the story" as being intertwined with and offered to prove credibility. In doing so the majority opinion expands and changes the concept of credibility evidence. See majority op., ¶¶ 27, 28. Indeed, it is difficult to discern whether "context" and "credibility" are one or two concepts in the majority opinion.14
*622¶ 75. Ultimately, the majority opinion concludes that the hand-burning incident makes the child's testimony about the sexual offense more credible.
¶ 76. The majority struggles to articulate how it is that the references to the hand-burning in the child's video statement make her statements regarding the sexual assault more credible. While not explicitly articulating its conclusion, the majority opinion winds up relying upon the inference that because the child told the truth about a separate and distinct crime of hand-burning it is more probable that she is telling the truth about the sexual assault.15 This kind of evidence and inference is not admissible to prove credibility.16
¶ 77. In any event, even assuming that the burning evidence is relevant for a proper (non-character or propensity) purpose, the probative value, if any, of the *623burning incident evidence is substantially outweighed by the danger of unfair prejudice.17 The numerous cautionary jury instructions the circuit court gave do not sway this balance; on the contrary, they only served to highlight the hand-burning incident. Majority op., ¶¶ 41, 44.
¶ 78. The error in admitting the burning evidence was not harmless in and of itself under the circumstances of the case. In this case the error was further exacerbated by the State's comments in closing arguments about the burning evidence contrary to the circuit court's instructions. See majority op., ¶ 52.
¶ 79. The majority opinion has taken another step toward a judicially created exception to Wis. Stat. § 904.04(2), allowing virtually unrestricted use of propensity evidence in child sexual assault cases.18 The greater latitude rule for admission of other crime evidence in child sexual offense cases cannot overcome the total lack of a proper purpose for the burning incident evidence in the present case. The child's videotaped testimony that "Mikey" burned her hands leads to the inference that Marinez has hurt this child and has acted in conformity with his character by sexually assaulting the child as charged. This propensity evidence "is not legally or logically relevant to the crime charged."19
¶ 80. Justice Bradley said it all a decade ago:
*624Unfortunately our post -Whitty jurisprudence consistently reveals that courts may freely permit prior acts evidence in child sexual assault cases to show the defendant's propensity to abuse children. Despite Sullivan's valiant attempt to revitalize Whitty and its call to exercise restraint in prior acts determinations, this court has once again contortéd the definitions of the acceptable statutory purposes to meet the facts.
Rather than endeavoring to stretch beyond repair the definitions of the acceptable purposes under Wis. Stat. § (Rule) 904.04(2), the majority should simply lay all its cards on the table and acknowledge that it is sanctioning the blanket use of propensity evidence in child sexual assault cases. However, the majority maintains its refuge under the cloak of the very statute it simultaneously erodes....
An honest and forthright approach by the majority would serve us all better than perpetrating the artifice of adherence to Wis. Stat. § (Rule) 904.04(2). Because the majority engages in legal gymnastics to justify the admission of propensity evidence in contravention of the statute, I dissent.
State v. Davidson, 2000 WI 91, ¶¶ 108-110, 236 Wis. 2d 537, 613 N.W.2d 606 (Bradley, J., dissenting).
¶ 81. For the reasons set forth, I would affirm the decision of the court of appeals. Accordingly, I dissent.
¶ 82. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.

 State v. Marinez, No. 2009AP567-CR, unpublished slip op. (Wis. Ct. App. Mar. 18, 2010).


 No one suggests that the videotape of the child's statements could not have been edited to eliminate the references to the burning. Yet the circuit court did not have the videotape edited.


 State v. Sonnenberg, 117 Wis. 2d 159, 178, 344 N.W.2d 95 (1984).


 State v. Whitty, 34 Wis. 2d 278, 292, 149 N.W.2d 557 (1967).


 State v. Sullivan, 216 Wis. 2d 768, 782-83, 576 N.W.2d 30 (1998).


 United States v. Taylor, 522 F.3d 731, 735 (7th Cir. 2008).


 See Sullivan, 216 Wis. 2d at 783.


 State v. Marinez, No. 2009AP257-CR, unpublished slip op., ¶ 10 (Wis. Ct. App. Mar. 18, 2010).


 See, e.g., State v. Hereford, 195 Wis. 2d 1054, 1069, 537 N.W.2d 62 (Ct. App. 1995); 7 Daniel D. Blinka, Wisconsin Practice: Evidence 198-99 (3d ed. 2008).


 State v. Muckerheide, 2007 WI 5, ¶ 53, 298 Wis. 2d 553, 725 N.W.2d 930 (Abrahamson, C.J., dissenting):
Case law and treatises explain that 'context' evidence show the res gestae of the crime. The other act is ordinarily close in time to the crime and is integral to the crime such that is not only helpful in understanding what happened but is necessary to complete the story by filling in otherwise misleading or confusing gaps. In other words, the fact-finder must hear the entire story in order not to be misled. (Citations omitted.)


 United States v. Bowie, 232 F.3d 923, 929 (D.C. Cir. 2000).


 United States v. Klebig, 600 F.3d 700, 713 (7th Cir. 2009).


 See Klebig, 600 F.3d at 713; Taylor, 522 F.3d at 734; United States v. Bowie, 232 F.3d 923 (D.C. Cir. 2000).


 See majority op., ¶ 4 ("providing context, including assisting the jury in assessing.. . credibility"); ¶ 12 n.ll ("context as it relates to credibility"); ¶ 22 ("providing a complete explanation of the case, and enhancing M.M.L's credibility"); ¶ 26 *622("[wjithin context, the circuit court properly admitted this evidence to provide a more complete story of the sexual assault .. . [and] to provide greater information from which the jury could assess M.M.L.'s credibility"); ¶ 26 n.18 ("[t]he circuit court admitted the hand-burning evidence as relevant to M.M.L.'s credibility under the umbrella of context"); ¶ 27 ("context, credibility, and providing a more complete background are permissible purposes"); ¶ 28 ("the hand-burning evidence establishes context and credibility and provides a more complete story"); ¶ 28 n.19 ("admitting the hand-burning references was necessary to provide context. .. and to help the jury assess her credibility"); ¶ 34 (hand-burning evidence relates to the victim's credibility).


 Thus the majority opinion concludes at ¶ 34: "Each of the purposes for which the hand-burning evidence was admitted relates to a proposition that is of consequence to the determination, namely, whether the jury believed [the child's] account of sexual abuse at the hands of Marinez."


 Credibility is attacked or supported by evidence in the form of reputation or opinion. See Wis. Stat. § 906.08.


 Wis. Stat. § 904.03.


 State v. Davidson, 2000 WI 91, ¶ 93, 236 Wis. 2d 537, 613 N.W.2d 606 (Bradley, J., dissenting).


 Whitty, 34 Wis. 2d at 292.